                                          Case 5:16-cv-02847-BLF Document 37 Filed 02/21/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     MICHEL HERMANGE,                                Case No. 16-cv-02847-BLF
                                   8                   Plaintiff,
                                                                                         ORDER OF REFERRAL TO
                                   9             v.                                      MAGISTRATE JUDGE FOR
                                                                                         SETTLEMENT CONFERENCE
                                  10     COUNTY OF SANTA CLARA,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          As indicated at the hearing on Defendant’s motion for summary judgment, the above-titled

                                  14   case is hereby REFERRED to Magistrate Judge DeMarchi for a settlement conference. The

                                  15   parties are to contact Judge DeMarchi’s chambers for scheduling.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: February 21, 2019

                                  20                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
